    Case 1:03-md-01570-GBD-SN Document 4227 Filed 10/26/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




In re Terrorist Attacks on September 11, 2001           03 MDL 1570 (GBD) (SN)

                                                        ECF Case




This document relates to:



               Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al, Case No. 02 Civ. 6977
               Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al, No. 03 Civ.
               9849
               Federal Insurance Co., et al. v. Al Qaida, et al, No. 03 Civ. 6978
               Continental Casualty Co., et al. v. Al Qaeda, et al, No. 04 Civ. 5970
               Euro Brokers Inc., et al, v. Al Baraka, et al, No. 04 Civ. 7279
               Estate ofJohn P. O’Neill et. al, v. Al Baraka et. al, No. 04 Civ. 1923


                             DECLARATION OF MUAZ KADI
                        IN RESPONSE TO AUGUST 27٠ 2018 ORDER


               I am the son of Yassin Abdullah Kadi, a defendant in the captioned matter. I am a

 businessman based in Jeddah. From time to time I am asked by my father to assist him in

 responding to requests made by his lawyers. I make this Declaration to describe the extensive

 efforts that I have gone to, on my father’s behalf, to comply with this Court’s August 27,

 2018 Order (،،the Order”).

         2.     The Order requires that my father search for and produce eleven documents

 pertaining to the investigation of him conducted by the Kingdom of Saudi Arabia (،،KSA




                                            ٠،
   Case 1:03-md-01570-GBD-SN Document 4227 Filed 10/26/18 Page 2 of 3




documents”) and two documents pertaining to Rowad Development and Investment Co. Ltd.

 (“Rovvad documents”). I had no knowledge of Rowad or its dealings or businesses until 1 was

informed of its existence by my father’s London solicitors.

        3.        I instructed Essam A1 Khatib to conduct a search for the KSA documents and the

Rowad documents in the storage room in which my father’s older documents are now stored.

Mr. A1 Khatib provided me on a daily basis with oral reports on his work as it progressed.      Mr.

A1 Khatib has searched for these documents but his search was not successful. See Declaration

of Essam A1 Khatib (“Khatib Dec.”,        3 and 4), submitted herewith.

        4.        1 also asked Yousef Abu All (Sudanese), a long-time employee of Kadi Family’s

commercial interest, to contact Yassin Ahmed Ali, a Sudanese national who is a former business

associate of my father. Yassin Ahmed Ali was according to official corporate records of Rowad

named as a director of Rowad’s Board of Directors. 1 asked Mr. Yousef Abu Ali to see if Mr.

Yassin Ahmed Ali possessed or could help locate the two Rowad documents in issue. Yousef

Abu Ali provided daily oral reports to me about his progress. Yousef Abu Ali’s efforts in

reaching Yassin Ahmed Ali were unsuccessful. (Declaration of Yousef Abu Ali (“Ali Dec.”), ٦[1

4,5).

             5.   With respect to the eleven documents pertaining to the KSA investigation, 1

instructed Mr. A1 Khatib to seek them from Dr. Saad Al-Beraik, the attorney who represented

my father in that matter. Mr. A1 Khatib called Dr.Saad Al-Beraik’s law firm on 4 September

2018. He then followed up his ،phone call with an email to Dr. Saad Al-Beraik’s law firm

setting out in detail the list of the eleven KSA documents required to be produced under the

Order. Mr. A1 Khatib was told by Dr. Saad Al-Beraik’s law firm that Dr. Saad Al-Beraik’s

whereabouts were unknown and that he had not been to the office since last year, i.e. since


                                                  2
    Case 1:03-md-01570-GBD-SN Document 4227 Filed 10/26/18 Page 3 of 3




 2017. Mr. Al Khatib’s unsuccessful efforts to obtain these documents are described in his

 Declaration and he reported to me on these unsuccessful efforts. (Khatib Dec. at ٦٠ 4). Mr.

 Khatib and I since learned, on 15 October 2018, that the Al-Beraik law firm, in the person of

 Saad Al-Beraik’s brother, Abdul Raheem Bin Abdullah Al-Beraik, located and sent directly to

 my father’s London solicitors Carter-Ruck a copy of the Statement of Claim that Dr. Al-Beraik

 had submitted on my father’s behalf to the KSA Foreign Ministry. This document is item 2 of

 the KSA documents this Court ordered my father to produce.



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on October      ,2018
                                                                    MUAZ KADI




                                                 3
